Title: From George Washington to John Marshall, 4 December 1797
From: Washington, George
To: Marshall, John



Dear Sir
Mount Vernon 4th Decemr 1797

Your very interesting and obliging favour of the 15th of September from the Hague, came duly to hand, and I thank you sincerely

for the important details with which it is fraught, & pray for the continuance of them.
I congratulate you too on your safe arrival from Ship-board; and, as the Newspapers tell us, at Paris; and I wish, a little while hence, I may have it in my power to do the same on the favourable conclusion of your Embassy, and happy return to your family & friends in this country. To predict the contrary might be as unjust as it would be impolitic, and therefore—Mum—on that topic. Be the issue however, what it may—three things I shall be perfectly satisfied of, & these are, that nothing which justice, sound reasoning & fair representation would require, will be wanting to render it just and honorable; and if it is not so, that the eyes of all, in this country, who are not wilfully blind, and resolved to remain so (some from one motive, and some from another) will be fully opened; and lastly, that if the French Directory proceed on the supposition that the parties in these United States are nearly equal, and that one of them would advocate their measures in the dernier resort, they will greatly decieve themselves; for the Mass of our Citizens require no more than to understand a question, to decide it properly, and no adverse conclusion of the Negotiation will effect this. Indeed, I believe it may be said with truth, that a very great change in the public mind has taken place already. The leaders, it is true, attempt to keep up the Ball: which is evidently declining; but as both houses of Congress have formed quorums, and received the Presidents Speech, the response of the Representative branch will be some criterian by which this opinion of mine may be tried, though not a conclusive one.
The situation of things in Holland is a good lesson for us, if we are disposed to profit by it; but unfortunately, the nature of man is such, that the experience of other⟨s⟩ is not attended to as it ought to be; ⟨we⟩ must feel ourselves, before we can think, or perceive the danger which threatens; but as this letter (after it quits the Office of the Secretary of State, to whose care I shall send it) may pass through many hands, I shall dwell very little on European Politics. It is laughable enough, however, to behold those men, amongst us, who were reprobating in the severest terms, & sounding the Tocsin upon every occasion that a wild imagination could torture into a stretch of Power, or unconstitutionality in the Executive of the United States, all of a sudden become the warm

advocates of those high handed measures of the French Directory which succeeded the arrestations on the 4th of September; and this too without denying that the barriers of the constitution, under which they acted have been overleaped, but do it on the ground of tender mercy, & an unwillingness to shed blood. But so it always has been, & I presume ever will be, with men who are governed more by passion & party views than by the dictates of justice, temperance & sound policy. If there were good grounds to suspect that the proscribed & banished characters were engaged in a conspiracy against the Constitution of the People’s choice, to seize them even in an irregular manner, might be justified upon the ground of expediency, or self preservation; but after they were secured and amenable to the Laws to condemn them without a hearing, and consign them to punishment more rigorous perhaps than death is the summit of despotism.
A very severe winter has commenced. Since the first of November we have hardly experienced a moderate Day; ⟨hea⟩vy rains followed by severe frosts have done more damage to the Winter grain, now growing, than I recollect ever to have seen. At this moment, & for several days past, all the Creeks & small water⟨s⟩ are hard bound with Ice, & the Navigation of the River, if not entirely stopped as yet, very much impeded by it. The Crops of Indian Corn in the lower parts of the State have been uncommonly great: midway of it, tolerably good; but under the Mountains & above them, extremely bad—with partial exceptions. The Wheaten Crop, in quantity turned out better than was expected; in quality remarkable fine; the white, or early wheat, weighing generally from 60, to 64 lbs. pr bushel.
The Virginia assembly is, or ought to be, in Session; but what the temper of it is I know not. Its composition you must be better acquainted with than I am.
Young Lafayette, too fondly led by his eagerness to embrace his Parents and Sisters in the first moments of their releasement from Prison; and unintentionally deceived by premature accounts from his frds at Hamburg, that this event had actually taken place, embarked for this purpose on the 26th of Octr at New York for Havre de Grace. Since which, official accts having been received of the terms on which his liberation was granted, by the Emperor the meeting in Europe is become problematical; a circumstance,

should it happen, which will be sorely regretted on both sides. I said all I could to induce him to wait here, until he should receive a direct advice from his father but his impatience on the one hand, his confidence in the information he had received that his Parents were on their way to Paris, on the other, his apprehensions from a winter passage, and belief that, he would not be illy received in France, even if they were not there, turned the scale against my opinion & advice that he should postpone his departure until he heard from him or one of the family. With very great esteem & regard, I remain Dear Sir Your most Obedient and obliged Humble Servt

Go: Washington

